DETAILED ACTION
Application 16/390584, “High-ionic conductivity ceramic-polymer nanocomposite solid state electrolyte”, was filed with the USPTO on 4/22/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/22/19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang (US 2020/0144665), Yamamura (US 2011/0053002) and Ohata (US 2006/0216608).
Regarding claim 1 and 9, Huang teaches an electrochemical cell which comprises: an anode; a cathode; and interposed therebetween an ion conductive layer (paragraph [0019-0020]), which is a solid-electrolyte layer (paragraph [0020]).
Huang further teaches the solid-electrolyte being a ceramic-polymer film that comprises: a polymer matrix (“a polymer”, paragraph [0017]); a plasticizer (“a plasticizer”, paragraph [0017]); and a lithium salt (“an electrolyte salt”, paragraph [0017]; paragraph [0036]). 
Huang further teaches wherein the solid electrolyte film has an ionic conductivity of greater than 1 X 10-3 S/cm at room temperature (paragraph [0031]; see also Example 5 at Table 4, for an example; moreover, ionic conductivity is established by Huang as an obvious to optimize result-effective variable.  Merely claiming a desirable ionic conductivity value does not impart patentability to the claim).

Huang further teaches wherein the solid electrolyte is LLZO (“Li7La3Zr2O12”, paragraph [0038]), but does not appear to teach wherein the  LLZO inorganic electrolyte is doped with aluminum and tantalum so as to be representable by the formula AlxLi7-xLa3Zr1.75Ta0.25O12 where x ranges from 0.01 to 1.
In the battery art, Yamamura teaches that LLZO may be doped with tantalum to increase ionic conductivity (paragraph [0009, 0012]) and aluminum for the benefit of improving sinterability or lithium ion conductivity of the LLZO (paragraphs [0014, 0033]).  Yamamura further teaches that the tantalum and aluminum may be added in amounts determined by the skilled artisan through experimentation (paragraph [0033, 0051, 0053]).  Paragraph [0130] is specifically drawn to controlling aluminum content within tantalum doped LLZO.  
Thus, the claimed solid electrolyte AlxLi7-xLa3Zr1.75Ta0.25O12  is found to be obvious over the cited art which teaches similar aluminum and tantalum doped LLZO with the concentration of the dopants being result-effective variables controllable so as to yield the claimed values without deviating from the predictable result of a high conductivity solid electrolyte material suggested by Yamamura.  

Huang does not expressly teach wherein the inorganic solid [LLZO] is in the form of nanoparticles having diameters that range from 20 to 2000 nm.
In the battery art, Ohata teaches that when an inorganic material is included in an organic-inorganic composite electrolyte/separator, it’s desirable to include the inorganic material as particles of 0.2 to 2 micron diameter for the benefit of balancing formability, film thickness, and binder [organic material] amount requirement (paragraph [0072] and/or improving safety of a battery (paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize 0.2 to 2 micron diameter LLZO inorganic material for the benefit of achieving one or more of the benefits associated with such a material taught by Ohta.  


Regarding claim 4 and 12, Huang remains as applied to claim 1 or 9.  Huang further teaches or suggests wherein the polymer matrix comprises PEO (various examples teach the polymer comprising polyethylene oxide, which is also known as polyethylene glycol.  For example, Example 1 of paragraph [0054] includes polyethylene glycol as component R1.  More generally, the third structural formula illustrated on page 2 is the repeating unit of polyethylene oxide [polyethylene glycol].  Alternatively, see claim Huang claim 12 which teaches the recited components useable in combination with other previously named components). 

Regarding claim 5 and 13, Huang remains as applied to claim 1 or 9.  Huang further teaches wherein the plasticizer is SCN (paragraph [0035]). 

Regarding claim 6 and 14, Huang remains as applied to claim 1 or 9.  Huang further teaches wherein the lithium salt comprises LiTFSI, LiClO4, and mixtures thereof (paragraph [paragraph [0036]).

Regarding claim 7 and 15, Huang remains as applied to claim 1 or 9.  Huang does not expressly teach wherein the polymer matrix comprises 10 to 50 wt % of the film, the plasticizer comprises 10 to 60 wt % of the film, the lithium salt comprises 20 to 60 wt % of the film, and the LLZO 5 to 60 wt % of the film.
However, it has been held that generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP 2144.05 IIA)
In this case, no unique or different behavior is associated with the claimed range so as to cause the individual components to perform differently than they would have been expected to within the prior art.  More specifically, Huang teaches the polymer to be determinative of the mechanical physical properties of the separator (e.g. weight, adhesiveness, processability, safety @ paragraph [0020-22]; degree of crosslinking @ paragraph [0030]) , plasticizer to improve processability, mechanical strength, and control ionic conductivity (paragraph [0035]), the lithium salt provides an electrolyte, i.e. a source of lithium ions, which promote ionic conductivity (paragraph [0018, 0032]), the 
Accordingly, the claimed ranges are found to be obvious over the disclosure of Huang.

Regarding claims 16 and 17, Huang remains as applied to claim 9.  Huang further does not appear to teach the anode comprising lithium and the cathode comprising lithium iron phosphate.
In the battery art, Yamamura further teaches that lithium metal is “well known in the prior art” for use as the negative electrode active material of a lithium ion battery (paragraph [0086]).  Yamamura further teaches that lithium iron phosphate is “well known in the prior art” for use as the positive electrode active material of a lithium ion battery (paragraph [0086]).
It would have been obvious to select these well-known materials for the active material of the anode and cathode, respectively, due to their being disclosed as suitable for the active materials necessary to complete the construction of the battery.  Moreover, producing a battery including the elements described in the rejection of claim 9, and further including lithium metal anode and lithium iron phosphate cathode merely 

Regarding independent process claim 18, Huang, Yamamura and Ohta remain as applied to claim 9.  As previously described in the rejection of claim 9, together Huang, Yamamura and Ohta teach or suggest all of the structural features of the battery produced by the claimed method.
Claim 18 further includes steps of “providing” the cathode and anode, and “forming” the solid-electrolyte between the electrodes.  The “providing” of electrodes steps are implicitly taught at least because the electrodes’ presence in the electrochemical cell implies their provision therein.  
Huang does not expressly teach that the solid-electrolyte is formed between the cathode and anode; however, the solid electrolyte must be formed on some form of substrate (e.g. Huang at paragraphs [0090-91]), and it was known in the art at the time of invention to use one of the electrodes as the forming surface in order to simplify manufacturing process (e.g. Ohata at paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the solid electrolyte between the cathode and anode as taught by Ohata for the benefit of simplifying manufacture of the electrochemical cell.  Accordingly, the method of claim 18 is found to be obvious over the same references (Huang, Yamamura and Ohta).


Claims 2-3, 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang (US 2020/0144665), Yamamura (US 2011/0053002), Ohata (US 2006/0216608) and Lee (US 2018/0034025).
Regarding claim 2-3, 10-11 and 19-20, Huang remains as applied to claim 1, 9 or 18.  Huang further teaches wherein the film has a first surface and a second surface and is formed on a substrate to have a thickness (d) (“mixture mentioned above was directly applied onto a polyethylene terephthalate (PET) substrate; obtained mixture was solidified into a solid state electrolyte”, paragraphs [0090-91]), but does not appear to teach wherein the concentration of LLZO nanoparticles increases in the direction from the first surface to the second surface, and wherein the concentration of LLZO nanoparticles decreases in the direction of the substrate to form a concentration gradient over the thickness of the film.
In the battery art, Lee teaches it known that a separator may be configured to have polymer concentration gradient through the thickness thereof, such that more binder is distributed near the surface of the separator, for the benefit of improving adhesion with an adjacent electrode (paragraph [0009]).
It would have been obvious to a person having ordinary skill in the art to modify the separator of Huang such that the concentration of polymeric component is increased [inorganic content is decreased] towards the surface(s) of the separator as taught by Lee for the benefit of increasing adhesion between the separator and one or more adjacent electrodes.  

Claim 20 further requires that the solid electrolyte is formed on the cathode, which is not expressly taught by Huang.  
However, the solid electrolyte must be formed on some form of substrate (e.g. Huang at paragraphs [0090-91]), and it was known in the art at the time of invention to use one of the electrodes as the forming surface in order to simplify manufacturing process (e.g. Ohata at paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the solid electrolyte on the cathode as taught by Ohata for the benefit of simplifying manufacture of the electrochemical cell.  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang (US 2020/0144665), Yamamura (US 2011/0053002), Ohata (US 2006/0216608) and Ryu (US 2020/0153041).
Regarding claim 8, Huang remains as applied to claim 1.  Huang further measures tensile strength and elongation at break of the prepared films (e.g. Tables 2 and 3; paragraph [0034] teaches that standard testing techniques are used for measuring film tensile strength), implying the films to be free standing, but does not expressly teach wherein the film is free standing and has a thickness that ranges from 100 to 900 [Symbol font/0x6D]m.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” 
In the battery art, Ryu teaches a battery comprising a solid polymer electrolyte layer (Figures 2, 1).  Ryu further teaches the solid polymer electrolyte layer having a thickness of 100 microns and has a free-standing nature (paragraph [0164] describes the film to be sturdy enough to be stacked on a substrate).  Ryu further teaches that such a solid polymer electrolyte is functional to electrically insulate a positive electrode from a negative electrode and otherwise improve safety of the battery (paragraph [0052]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the Huang film to have a thickness of 100 microns for the benefit of ensuring the film has a thickness suitable for separating the positive and negative electrodes and otherwise protecting the battery as taught by Ryu. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/595128 (hereinafter ‘128) in view of Huang (US 2020/0144665).  
Regarding claims 1-20, ‘128 also claims a ceramic-polymer film, an electrochemical cell including the film, and a method of making the electrochemical cell, using the same or similar limitations and features such that the instant invention is substantially the same as that claimed in ‘128.

The invention claimed in ‘128 differs from the instant invention in that:
The subscript “x” is not claimed to be 0.01 to 1,
The polymer matrix is not claimed as comprising PEO, PEGDA, PCL, PAN, and mixtures thereof,
The plasticizer is not claimed as SCN.
However, as to the subscript of “x”, ‘128 claims x being 0 to 0.85, which substantially overlaps and thus renders obvious the claimed range (MPEP 2144.05 for obviousness of overlapping ranges).
As to the components of the polymer matrix and the plasticizer, each of these components are taught for the same use by each of these features has been found to be taught by or at least obvious in view of Huang (e.g. paragraph [0053] for the plasticizer, paragraph [0054] for the polymer comprising polyethylene glycol).  Thus, this difference is also obvious, as the instantly claimed invention merely representing a combination of the invention of ‘128 and known disclosure of the prior art in view of .  

This is a provisional nonstatutory double patenting rejection.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Sakamoto (US 2020/0280093) –to solid state battery electrolytes,
Tempel (US 2019/0341597) –to solid state battery,
Schuhmacher (US 2019/0088998) –to organic-inorganic composite electrolyte,
Kyu (US 2014/0255772) –to polymeric solid electrolytes
Takatera (USP 6159638) –to high conductivity solid electrolytes,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723